Citation Nr: 9900342	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for gunshot wound, 
left thigh, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1973 to 
August 1981.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1995 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for gunshot wound, left thigh, and 
assigned a 10 percent disability evaluation.  In a November 
1996 rating decision, the RO increased the disability 
evaluation to 20 percent.

In an April 1997 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  The appellant 
perfected his appeal as to that claim.  In a November 1997 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability evaluation.  The appellant has not filed a notice 
of disagreement as to the assignment of the disability 
evaluation.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).  Therefore, this claim is no 
longer on appeal and will not be discussed in the decision.


REMAND

The appellant underwent a VA examination in September 1996.  
In the examination report, the VA examiner stated that the 
appellants service-connected gunshot wound, left thigh, had 
residuals to muscle groups XIII, XIV, and XV.  The 
appellants service-connected gunshot wound, left thigh, is 
currently evaluated under Diagnostic Code 5315, which 
addresses muscle group XV.  A 20 percent evaluation 
contemplates a moderately severe muscle disability.  
38 C.F.R. Part 4, Diagnostic Code 5315 (1998).  However, if 
the appellants service-connected disability was evaluated 
under Diagnostic Codes 5313 and 5314, a 30 percent evaluation 
would be warranted for a moderately severe muscle disability.  
See 38 C.F.R. Part 4, Diagnostic Codes 5313, 5314 (1998).  
The Board finds that the medical evidence needs to be 
supplemented to fully evaluate the extent of the appellants 
gunshot wound, left thigh.

Additionally, on remand, the appellants gunshot wound, left 
thigh, should be examined to assess the degree of limitation 
of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examination report should include specific measurements 
of these factors in degrees.  If no limitation of motion due 
to pain, weakened movement, excess fatigability, or 
incoordination is objectively demonstrated on examination, 
then the examiner should specifically state that fact in the 
examination report.

The last examiner noted that there was involvement of MG 13.  
However, the report did not establish how the posterior thigh 
group was involved.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the appellant 
for a VA examination in order to 
determine the severity of his service- 
connected gunshot wound, left thigh.  The 
examiner should be provided with the 
appellants claims folder and must review 
the veterans medical history prior to 
conducting the examination, particularly, 
the service medical records which discuss 
the initial injury.  The examiner is to 
be given a copy of 38 C.F.R. § 4.56 
(1998) and Diagnostic Codes 5313, 5314, 
and 5315.  The examination should be in 
compliance with the appropriate rating 
criteria, which should include objective 
findings of the disability in compliance 
with those found in in 38 C.F.R. § 4.56.  
All appropriate tests and studies, should 
be accomplished at this time.  Any 
neurologic deficit must be clearly 
identified as to each muscle group 
affected.  Specifically, the examiner 
should report which muscle group(s) was 
affected, the current damage to each 
muscle group, and the functional 
limitation of each muscle group.  The 
examiner must measure the limitation of 
function of the left thigh imposed by 
pain, weakness, excess fatigability, or 
incoordination on the affected areas.  
Specifically, the examiner is to answer 
the following questions with a yes or no 
answer: (i) Is there pain? (ii) Is there 
weakness? (iii)  Is there excess 
fatigability? and (iv)  Is there 
incoordination?  If the answer to any of 
the above questions is yes, the examiner 
should report how such affects the 
appellants range of motion and 
functional impairment.  The examination 
report should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
